Bigelow, C. J.
We can see no essential informality or Irregularity in these proceedings. The manifest purpose of the second petition was to give the history of the proceedings on the first petition, the reasons for the delay in acting upon it, to state the material events which had occurred during its pendency before the mayor and aldermen, and to ask that the prayer thereof might be granted. It was not a new and original petition, but in effect nothing more than a method adopted to revive, bring forward and renew the original petition, to suggest the death of one of the petitioners, to make his administrator a party to it, and to obtain a legal adjudication thereon. Viewed in this light, the whole was only one continuous legal proceeding; and the adjudication of the mayor and aldermen, construed, as it ought to be, in connection with all which preceded it on the same subject, forming the legal record of the case, was a determination on the matter embraced in the original petition. By a fair interpretation, the second petition was only incidental and supplemental to the first; and in acting upon it, the mayor and aldermen necessarily adjudicated upon the original petition, which was referred to and included within the second. Exceptions sustained.